10/19/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0345



                             No. DA 21-0345

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JUDSON LEE BROWN,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 19, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 19 2021